Citation Nr: 0721909	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-26 969	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20% for 
diabetes mellitus (DM).

2.  Entitlement to an initial rating in excess of 10% for 
right lower extremity peripheral neuropathy (PN).

3.  Entitlement to an initial rating in excess of 10% for 
left lower extremity PN.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2004 rating action that granted service 
connection and assigned initial 20% and 10% ratings for DM 
and PN of each lower extremity, respectively.  

Because the claims for higher initial ratings involve a 
request for higher ratings following the initial grants of 
service connection, the Board has characterized them in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's DM requires him to take anti-diabetic 
medications and follow a restricted diet, but does not 
require him to regulate his activities.

3.  The veteran's right lower extremity PN is no more than 
mildly disabling.

4.  The veteran's left lower extremity PN is no more than 
mildly disabling.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20% for 
DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2006).

2.  The criteria for an initial rating in excess of 10% for 
right lower extremity PN have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8621 (2006).

3.  The criteria for an initial rating in excess of 10% for 
left lower extremity PN have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8621 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

A December 2003 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and to advise the RO as to whether 
there was medical evidence showing treatment for the 
disabilities at issue (evidence showing that the disabilities 
existed from military service to the present time).  
Thereafter, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The 2003 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them, 
and further specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
That RO letter also requested the veteran to furnish any 
medical evidence that he had that pertained to his claims.  
The Board finds that this 2003 RO letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,    16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by a claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all 4 content of notice requirements have 
been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
December 2003 document meeting the VCAA's notice requirements 
was furnished to the veteran prior to the February 2004 
rating action that initially granted service connection.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the July 2004 
Statement of the Case (SOC), and that this suffices for 
Dingess/Hartman.  While the Court also held that the VA must 
provide information regarding the effective date that may be 
assigned, and such notice has not been provided in this case, 
the Board finds that, on these facts, the RO's omission is 
harmless.  Id.  Here, the Board is denying the claims (hence, 
no effective date is being assigned), and there is no 
indication whatsoever that the veteran is challenging any 
effective date already assigned.  
  
Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available 2003 VA and private medical 
records.  In December 2003, the veteran was afforded a 
comprehensive VA examination, a report of which is of record.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  Although the 
veteran's representative has requested that the VA obtain 
additional treatment and evaluation records from S. L., M.D., 
and that he be afforded a new VA examination on the grounds 
that the December 2003 VA examination was inadequate, the 
Board finds that additional medical records and examination 
are not necessary, and that the current evidence of record is 
adequate to equitably adjudicate these claims.  

The representative argues that the current evidence from Dr. 
S. L. does not permit the inference that the veteran's DM 
does not require him to limit his activities, but the Board 
finds that that evidence permits just such a proper 
inference.  In her November 2003 statement, Dr. S. L. had the 
option of checking several blocks in evaluating the veteran's 
DM.  One block stated that the veteran's DM required insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet; another block stated that the veteran's DM 
required insulin, a restricted diet, and regulation of 
activities, with a request that information regarding 
regulation of activities be provided in further remarks.  
Appellate review discloses that Dr. S. L. checked the block 
which stated that the veteran's DM required insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  She left blank the block which stated that 
the veteran's DM required insulin, a restricted diet, and 
regulation of activities, and also left blank a space 
provided for remarks with respect to information regarding 
regulation of activities.  Under the circumstances, the Board 
finds that the medical information provided by Dr. S. L. 
supports the logical inference that, in evaluating the 
veteran's DM, she did not believe that it required him to 
regulate his activities, and that additional medical records 
from that physician are not necessary.

The representative also argues that the December 2003 VA 
examination was inadequate, in that electromyographic (EMG) 
evidence relied upon by the examiner was not reported in 
detail in the examination report, and that the examiner's 
opinion as to the degree of severity of the veteran's PN 
appeared to have been based on a superficial examination.  
Appellate review of the December 2003 VA examination 
discloses that it contains the examiner's review of pertinent 
aspects of the veteran's medical history, the veteran's 
complaints, current clinical findings pertaining to disabling 
aspects of DM and PN, a review of laboratory and test results 
including EMG testing, and diagnostic impressions, and the 
Board finds that that examination is adequate to equitably 
adjudicate these claims, and that there is no superficiality 
or other inadequacy therein.  In reaching this conclusion, 
the Board notes that the examining VA physician arrived at 
opinions about the degrees of severity of the veteran's DM 
and PN based on current comprehensive examination of the 
veteran, which included clinical findings on detailed 
examination as well as reference to EMG testing which the 
examiner reviewed, and the Board finds no inadequacy of the 
VA examination as a result of any mere failure of the 
clinical examiner to repeat actual detailed clinical EMG 
findings in the examination report.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet.     App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.              See Fenderson, 12 Vet. 
App. at 126.



A.  An Initial Rating in Excess of 20% for DM

The veteran's DM has been initially rated 20% disabling from 
May 2001 under the provisions of 38 C.F.R. § 4.119, DC 7913.  
Under the applicable criteria, a          20% rating is 
warranted for DM requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40% 
rating requires insulin, a restricted diet, and regulation of 
activities.  A 60% rating requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100% rating requires 
more than 1 daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic agents requiring at least   3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.    

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 
20% is not warranted at any time since the initial grant of 
service connection for DM effective in November 2003 up to 
the present time, as it has not been shown to be so disabling 
as to warrant a 40% or higher rating under DC 7913.  Although 
the veteran's DM requires him to take medications for control 
and follow a restricted diet, the evidence indicates that he 
is able to carry out his usual activities without difficulty, 
and that regulation of activities is not required.  

As noted above, in a November 2003 statement, Dr. S. L. 
stated that the veteran's DM required insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet, but she indicated that the DM did not 
require him to regulate his activities.

On December 2003 VA examination, the veteran was noted to be 
taking anti-diabetic medications.  He denied a history of 
fatigue, tiredness, polyuria, polydipsia, nocturia, weight 
loss, kidney damage, diabetic retinal disease, or 
hospitalizations for hypoglycemia and hyperglycemia or 
ketoacidosis.  He stated that he had been seeing his private 
physician at least every 2 or 3 months; that she had not 
restricted him from any activity; and that he was able to 
carry out his usual activity without difficulty.  After 
examination, the diagnostic impressions included type 2 DM, 
well-controlled with medications. 

After a review of the evidence, the Board finds that, 
although the veteran's DM requires him to take anti-diabetic 
medications and follow a restricted diet, it does not require 
him regulate his activities, which is necessary for 
entitlement to a      40% rating under DC 7913.  The medical 
evidence does not indicate that the veteran must avoid 
strenuous occupational and recreational activities as a 
result of his DM.

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20% for DM must be denied.  
As the 20% rating assigned for the DM represents the greatest 
degree of impairment shown since the effective date of the 
grant of service connection, there is no basis for staged 
rating pursuant to Fenderson.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  An Initial Rating in Excess of 10% for PN of Each Lower 
Extremity

The veteran's PN of each lower extremity has been initially 
rated 10% disabling from November 2003 under the provisions 
of 38 C.F.R. § 4.124a, DC 8621.  Under the applicable 
criteria, a 10% rating is assigned for mild incomplete 
external popliteal (common peroneal) neuropathy.  20%, 30%, 
and 40% ratings require moderate incomplete, severe 
incomplete, and complete neuropathy, respectively; complete 
neuropathy requires a showing of foot drop and slight droop 
of the          1st phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.              

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 
10% is not warranted at any time since the initial grant of 
service connection for PN of either lower extremity effective 
in November 2003 up to the present time, as neither has been 
shown to be so disabling as to warrant a 20% or higher rating 
under DC 8621.  

In a November 2003 statement, Dr. S. L. reported that the 
veteran possibly had PN as a complication of his DM.

On December 2003 VA examination, the veteran denied a history 
of fatigue or tiredness.  He complained of tingling and a 
needle sensation in both feet and the lower third of both 
legs which caused him difficulty with prolonged walking.  
However, he reported no history of fatigue with prolonged 
walking.  He stated that he had been seeing his private 
physician at least every 2 or 3 months; that she had not 
restricted him from any activity; and that he was able to 
carry out his usual activity without difficulty.  Current 
examination showed 5/5 muscle power, which was symmetrical.  
Reflexes were 2+ and symmetrical.  Sensation was diminished 
in both feet, but feelings for pain and light touch were 
intact in both feet symmetrically.  Muscle tone was normal.  
There was no pedal edema, and capillary refill of the 
toenails was intact bilaterally.  EMG testing showed PN of 
the lower limbs bilaterally.  The diagnostic impressions 
included  mild lower limb PN bilaterally secondary to DM and 
alcohol.

As the evidence shows that the veteran's PN of each lower 
extremity has not been more than mildly disabling since the 
initial grant of service connection therefor, the Board finds 
that the claims for an initial rating in excess of 10% each 
for those disabilities must be denied.  The 10% rating 
assigned for the PN of each lower extremity represents the 
greatest degree of impairment shown since the effective date 
of the grants of service connection, and there is thus no 
basis for staged rating pursuant to Fenderson.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

An initial rating in excess of 20% for diabetes mellitus is 
denied.

An initial rating in excess of 10% for right lower extremity 
peripheral neuropathy is denied.

An initial rating in excess of 10% for left lower extremity 
peripheral neuropathy is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


